A consideration of the motion for more specific statement, in connection with the allegations of the complaint, reveals a lack of merit in the motion. The idea of proceedings before trial is to permit a party to fairly prepare his case and avoid surprises.
Here it appears that the defendant received a deed, and, if he has lost it, any details can be obtained at the town clerk's office. In addition, it is alleged he was a party to an agreement with his deceased brother. These two instruments give him all the information he now seeks with sufficient exactitude, and anything else sought by him in the motion is, at the most, evidential.
   The motion is denied.